Case 3:21-cv-00178-MMH-JRK Document 5 Filed 02/26/21 Page 1 of 4 PageID 44




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  ASHLEY ALLEN, individually and on
  behalf of all others similarly situated,

              Plaintiff,
                                             Case No. 3:21-cv-178-MMH-JRK
  vs.

  JACKSONVILLE UNIVERSITY,

              Defendant.
                                       /

                                     ORDER

        THIS CAUSE is before the Court sua sponte. Plaintiff initiated the

  instant action on February 23, 2021, by filing a seven-count Class Action

  Complaint (Doc. 1).      Upon review, the Court finds that the Complaint

  constitutes an impermissible “shotgun pleading.” A shotgun complaint contains

  “multiple counts where each count adopts the allegations of all preceding counts,

  causing each successive count to carry all that came before and the last count to

  be a combination of the entire complaint.” See Weiland v. Palm Beach Cnty.

  Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting cases).

  As a result, “most of the counts . . . contain irrelevant factual allegations and

  legal conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg

  Corp., 305 F.3d 1293, 1295 (11th Cir. 2002). Consequently, in ruling on the
Case 3:21-cv-00178-MMH-JRK Document 5 Filed 02/26/21 Page 2 of 4 PageID 45




  sufficiency of a claim, the Court is faced with the onerous task of sifting out

  irrelevancies in order to decide for itself which facts are relevant to a particular

  cause of action asserted. See id. Here, Counts Two through Seven of the

  Complaint incorporate by reference all allegations of all the preceding counts.

  See Complaint at 25-33.

        In the Eleventh Circuit, shotgun pleadings of this sort are “altogether

  unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997);

  see also Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We

  have had much to say about shotgun pleadings, none of which is favorable.”)

  (collecting cases). Indeed, the Eleventh Circuit has engaged in a “thirty-year

  salvo of criticism aimed at shotgun pleadings, and there is no ceasefire in sight.”

  See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court in Cramer

  recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and

  unchanneled discovery, and impose unwarranted expense on the litigants, the

  court and the court’s parajudicial personnel and resources.” Cramer, 117 F.3d

  at 1263. When faced with the burden of deciphering a shotgun pleading, it is

  the trial court’s obligation to strike the pleading on its own initiative, and force

  the plaintiff to replead to the extent possible under Rule 11, Federal Rules of

  Civil Procedure. See id. (admonishing district court for not striking shotgun

  complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10 (“[W]e

                                           2
Case 3:21-cv-00178-MMH-JRK Document 5 Filed 02/26/21 Page 3 of 4 PageID 46




  have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the

  shotgun pleading and give the plaintiff an opportunity to replead.”).

  Accordingly, the Court will strike the Complaint and direct Plaintiff to file a

  corrected complaint.

        In addition, the Court notes that Plaintiff invokes this Court’s subject

  matter jurisdiction pursuant to 28 U.S.C. § 1332(d) because “at least one class

  member is of diverse citizenship from one Defendant, there are more than 100

  Class members, and the aggregate amount in controversy exceeds $5 million,

  exclusive of interest and costs.” See Complaint ¶ 5. In support, Plaintiff alleges

  that she is a citizen of California, id. ¶ 1, and Defendant Jacksonville University

  is “an institution of higher learning located in Jacksonville, Florida,” id. ¶ 2.

  However, upon review of these allegations, the Court finds that Plaintiff has

  inadequately pled the citizenship of Jacksonville University. Indeed, “Section

  1332 does not mention institutions of higher learning.” See Mallory & Evans

  Contractors & Engrs, LLC v. Tuskegee Univ., 663 F.3d 1304 (11th Cir. 2011).

  Although it appears likely that class action diversity jurisdiction will be easily

  met, because the Court is striking the Complaint and directing Plaintiff to file

  a corrected complaint as stated above, the Court will also direct Plaintiff to

  correct the jurisdictional allegation regarding Defendant’s citizenship to clarify

  the record in the event of an appeal.

                                           3
Case 3:21-cv-00178-MMH-JRK Document 5 Filed 02/26/21 Page 4 of 4 PageID 47




         Accordingly, it is hereby

         ORDERED:

         1.     The Class Action Complaint (Doc. 1) is STRICKEN.

         2.     Plaintiff shall file a corrected complaint1 consistent with the

                directives of this Order on or before March 12, 2021. Failure to do

                so may result in a dismissal of this action.

         3.     Defendant shall respond to the corrected complaint in accordance

                with the requirements of Rule 15 of the Federal Rules of Civil

                Procedure.

         DONE AND ORDERED at Jacksonville, Florida on February 26, 2021.




  lc11
  Copies to:

  Counsel of Record
  Pro Se Parties




  1The filing of the corrected complaint does not affect any right Plaintiff may have to amend as
  a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1).
                                                4
